Citation Nr: 1043972	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-31 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for status post 
fracture of the left third metacarpal, to include a scar.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 2000 to September 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, awarded service 
connection for status post fracture of the left third metacarpal, 
to include a scar and assigned a noncompensable rating, effective 
March 20, 2006.  The Veteran appealed the assigned rating.

In May 2010, the Board remanded this matter to the RO for further 
development and readjudication of the issue on appeal.  Following 
its completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claim (as reflected in an August 2010 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Service-connected status post fracture of the left third 
metacarpal, to include a scar, was manifested by limitation of 
motion of the third (long) finger with evidence of a gap of one 
inch or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no greater, 
for service-connected status post fracture of the left third 
metacarpal, to include a scar, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for a left 
hand disability was submitted in February 2006.  In January 2007, 
the RO granted service connection for status post fracture of the 
left third metacarpal, to include a scar and assigned a 
noncompensable rating which is the subject of this appeal.  Thus, 
the Veteran's claim for a higher evaluation is a downstream 
issue, which was initiated by a notice of disagreement.  The 
Court has held that, as in this case, once a notice of 
disagreement from a decision establishing service connection and 
assigning the rating and effective date has been filed, the 
notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to 
the further communications with the appellant, including as to 
what "evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements...."  Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to 
provide additional notice in this case.

All pertinent development has been undertaken, an examination has 
been performed, and all available evidence has been obtained in 
this case.  Thus, the content of the notice letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  No further action is necessary for compliance with the 
VCAA.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment. See 38 
C.F.R. § 4.10 (2010).

Where entitlement to compensation has already been established, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 
(2010).  Staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings from the time the claim is file until 
VA makes a final decision.  See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40(2010).  The factors of disability 
affecting joints are reduction of normal excursion of movements 
in different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  See 38 C.F.R. § 4.45 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010). 

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  See 38 C.F.R. § 4.2 (2010).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service- connected disease 
or injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 
(2010).

The Veteran is assigned a noncompensable rating for status post 
fracture of the left third metacarpal, to include a scar, under 
Diagnostic Code 5223.  Under the current rating criteria, finger 
disabilities are rated pursuant to the General Rating Formula for 
Ankylosis or Limitation of Motion of Single or Multiple Digits of 
the Hand, under Diagnostic Codes 5216 to 5230.  Scars are rated 
pursuant to the General Rating Formula for the Skin, under 
Diagnostic Codes 7800 to 7805.

Evaluation of Ankylosis or Limitation of Motion of Single 
or
Multiple Digits of the Hand

 (1)  For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the fingers 
fully extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad faces 
the finger pads.  Only joints in these positions are considered 
to be in favorable position.  For digits II through V, the 
metacarpophalangeal joint has a range of zero to 90 degrees of 
flexion, the proximal interphalangeal joint has a range of zero 
to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 to 80 degrees of 
flexion.
(2)  When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents the 
overall disability (i.e., amputation, unfavorable or favorable 
ankylosis, or limitation of motion), assigning the higher level 
of evaluation when the level of disability is equally balanced 
between one level and the next higher level.
(3)  Evaluation of ankylosis of the index, long, ring, and little 
fingers:
(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.
(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.
(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.
(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.
38 C.F.R. § 4.71a (2010)

522
3
Two digits of one hand, favorable 
ankylosis of: 
Major
 
Minor
 
 
Index and long; index and ring; or index and 
little fingers
20 
20

Long and ring; long and little; or ring and 
little fingers
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5223 (2010)

522
6
Long finger, ankylosis of: 
Major
 
Minor
 
 
Unfavorable or favorable
10 
10
Note:  Also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or interference 
with overall function of the hand.
38 C.F.R. § 4.71a, Diagnostic Code 5226 (2010)

522
9
Index or long finger, limitation of 
motion: 
Major
 
Minor
 
 
With a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal 
transverse crease of the palm, with the finger 
flexed to the extent possible, or; with 
extension limited by more than 30 degrees
10 



10

With a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal 
transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension 
is limited by no more than 30 degrees
0



0
38 C.F.R. § 4.71a, Diagnostic Code 5229 (2010)

7802
Burn scar(s) or scar(s) due to other causes, 
not of the head, face, or neck, that are 
superficial and nonlinear:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) or 
greater
10
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and either 
the anterior portion or posterior portion of the trunk, or both, 
or a single qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate evaluation 
for each affected extremity based on the total area of the 
qualifying scars that affect the anterior potion of the trunk, 
and assign a separate evaluation based on the total area of the 
qualifying scars that affect the posterior portion of the trunk.  
The midaxillary line on each side separates the anterior and 
posterior portions of the trunk.  Combine the separate 
evaluations under § 4.25.  Qualifying scars are scars that are 
nonlinear, superficial, and are not located on the head, face, or 
neck.
38 C.F.R. § 4.118, Diagnostic Code 7802 (2010)

7804
Scar(s), unstable or painful:
Rating
 
Five or more scars that are unstable or painful
30

Three or four scars that are unstable or 
painful
20

One or two scars that are unstable or painful
10
Note (1): An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.
Note (2): If one or more scars are both unstable and painful, 
add 10 percent to the evaluation that is based on the total 
number of unstable or painful scars
Note (3): Scars evaluated under diagnostic codes 7800, 7801, 
7802, or 7805 may also receive an evaluation under this 
diagnostic code, when applicable
38 C.F.R. § 4.118, Diagnostic Code 7804 (2010)

Factual Background

Service treatment records from August to October 2002 indicated 
the Veteran had a compound fracture of his left third metacarpal 
and he underwent surgery for hardware placement to repair his 
left hand fracture.

In a January 2007 VA examination, examination of the left hand 
revealed a well-healed linear scar which measured 2 inches by 
0.25 inch over the left third metacarpal.  There was no pain on 
examination of the scar and the examiner noted that it was very 
superficial in nature.  There was no loss of function due to the 
scar and the scar did not overlie any joints.  Range of motion in 
the left wrist and all joints of the left hand were normal and 
the Veteran was able to oppose his thumb to all the fingers of 
the left hand.  The examiner also reported strength for pushing, 
pulling, and twisting was equal in both hands and his hand grasp 
was normal.  Left hand X-rays showed plates and screws in the 
shaft of the third metacarpal and no fracture line was present.  
Additionally, the joint spaces were normal.  The diagnosis was 
status post fracture of the left third metacarpal.  The Veteran 
reported no flare-ups and there was no evidence of arthritis.

 During a May 2008 VA scars examination, the left hand scar was 
described as a well-healed 4 centimeters by 0.2 centimeter scar 
at the dorsal base of the middle finger up towards the wrist.  No 
pain was noted on examination and there was no adherence to 
underlying tissue.  The texture of the skin was smooth and well-
healed and the examiner remarked that the scar was stable.  There 
was no loss of skin, ulcer or breakdown, or elevation or 
depression of the surface contour of the scar.  The examiner 
determined the scar was superficial and noted no inflammation, 
edema, or keloid formation.  The scar caused no other 
limitations.  

The May 2008 VA examiner also conducted a hand, thumb, and 
fingers examination.  The Veteran reported increased soreness and 
tingling in his left fingers for six or seven months.  He related 
that he had a tingling sensation and ache in his left wrist which 
radiated down to his middle and ring fingers.  He stated that the 
ache was constant, but not painful.  The Veteran also indicated 
that he was right-handed.  He complained of decreased strength 
and dexterity in his left hand and indicated that when he picked 
up a cup to hand to someone, he felt that he would drop it a 
little sooner with his left hand than he would normally with his 
right hand.  He felt that he was missing the target.  He also 
noted that when he reached to grab his cell phone out of his left 
pocket, he would often drop his phone before being able to open 
it.  

On physical examination, there was full range of motion of the 
left wrist and full range of motion of the index, long, ring, and 
little fingers of the metacarpophalangeal joint, proximal 
interphalangeal joint and distal interphalangeal joint.  
Measurements of the gap in inches between the tip of the thumb 
and finger were listed as 4 inches for the left index finger, 5.5 
inches for the left long finger, 6 inches for the left ring 
finger, and 7.5 inches for the left little finger.  Measurements 
of the gap in inches between the tips of the fingers and the 
proximal transverse crease of the palm were 5.5 inches for the 
thumb, 7 inches for the index finger, 7.5 inches for the long 
finger, 7 inches for the ring finger, and 6 inches for the little 
finger.  Measurements, in inches, between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers were 
listed as 4 inches for the index finger, 4.5 inches for the long 
finger, 5 inches for the ring finger, and 4 inches for the little 
finger.  The Veteran had full 5 out of 5 strength on all 
manipulation of the fingers, hand, and wrist.  The diagnosis was 
left third metacarpal fracture which caused no limits in range of 
motion.  

In a July 2010 VA hand, thumb, and fingers examination, the 
Veteran complained of increased soreness in his left hand since 
the initial 2002 injury.  He complained of tingling and numbness, 
especially when driving, and the sensation that his hand fell 
asleep.  He also reported a dull aching sensation in his left 
wrist and a tingling down his index and middle fingers.  He had a 
constant, dull aching pain which he rated as 2 out of 10, with 10 
being the highest pain, in intensity in his left wrist which 
intermittently worsened with activity.  The Veteran also 
complained of decreased dexterity and strength in his left hand 
and felt that he did not have enough mobility in his left hand 
and fingers to hold a pen or small cup because he could not get a 
good grip.  

On physical examination, the Veteran had full range of motion of 
his left wrist, index, middle, ring, and little fingers.  He had 
up to 95 degrees of flexion in the proximal interphalangeal 
joint, up to 70 degrees of flexion in the distal interphalangeal 
joint, and 95 degrees in the metacarpophalangeal joint.  
Measurements of the gap in inches between the tip of the thumb 
and finger were listed as 4 inches for the left index finger, 5 
inches for the left long finger, 5.5 inches for the left ring 
finger, and 6.5 inches for the left little finger.  Measurements 
of the gap in inches between the tips of the fingers and the 
proximal transverse crease of the palm were 1.5 inches for the 
index finger, 1.5 inches for the middle finger, 1.4 inches for 
the ring finger, and 1.5 inches for the little finger.  The 
Veteran was able to oppose his index, middle, and ring fingers 
but had some difficulty touching his little finger to his thumb 
pad.  The examiner noted 5 out of 5 strength in all muscle 
groups, except the finger flexors which were 4+ out of 5.  
Additionally, gross evaluation of grip strength showed left hand 
strength was 20 percent less than that of his right hand.

The examiner also noted Tinel's sign over the medial nerve of the 
left wrist was positive and Phalen's sign for the median nerve of 
his left wrist was positive in 15 seconds with tingling and 
numbness noted in the index and middle fingers.

A scar was noted on the dorsal aspect of his left hand, which was 
2.1 inches in length and 0.1 inch in breadth.  There was minimal 
tenderness over the scar.  Additionally, X-rays showed an old, 
healed fracture deformity midshaft of the third metacarpal 
secured by a plate screw combination.  Bony mineralization was 
within normal limits and no recent fractures, disclocations, or 
bone destruction was identified.  No evidence of arthritis was 
noted.

The diagnoses included a left third metacarpal fracture, status 
post surgical repair; and left carpal tunnel syndrome.  The 
examiner attributed the Veteran's complaints of worsening 
tingling and numbness in his left middle finger as a neurological 
condition secondary to the carpal tunnel syndrome which was not 
service-related.

Analysis

The evidence of record has been reviewed.  In this regard, the 
Board points out that the Veteran's left hand disability was 
previously evaluated under Diagnostic Code 5223, ankylosis of two 
digits of one hand.  The Board will accordingly evaluate the 
Veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Codes 
5223, 5226, and 5229, and 38 C.F.R. § 4.118, Diagnostic Codes 
7802 and 7804 (2010) to ascertain which Code section best 
describes the degree of impairment.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported by 
explanation and evidence).

The General Rating Schedule for Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the Hand 
describes a favorable position as the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and proximal interphalangeal 
joints flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  For digits 
II through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint has 
a range of zero to 100 degrees of flexion, and the distal 
interphalangeal joint has a range of zero to 70 or 80 degrees of 
flexion.  38 C.F.R. § 4.71a.  The Veteran had full range of 
motion in all joints of the left hand in January 2007, May 2008, 
and July 2010 VA hand, thumb, and fingers examinations.  
Additionally, in the July 2010 VA examination, the examiner 
reported up to 95 degrees of flexion in the metacarpophalangeal 
joint, up to 95 degrees of flexion in the proximal 
interphalangeal joint, and up to 70 degrees of flexion in the 
distal interphalangeal joint.  The Board notes that the proximal 
interphalangeal joint was the only joint that had decreased 
flexion, but full flexion is described as 100 degrees, only five 
degrees more, for the proximal interphalangeal joint in the 
criteria regarding flexion.  Also, the Board recognizes that the 
examiner did not indicate which digit or digits the joint 
measurements corresponded to.  It must be noted that the Veteran 
does not have ankylosis of any of the left hand digits, based 
upon these measurements, as defined in Dorland's, and accepted by 
the Court in Shipwash v. Brown, 8 Vet. App. 218 (1995).  All 
three VA examinations noted full range of motion in all joints of 
the left hand.  The medical evidence in this case has not shown 
compensable ankylosis of the left hand or of an individual digit, 
including the third (long) finger, of the left hand for rating 
purposes under Diagnostic Codes 5216 to 5227.

However, the Board finds sufficient evidence to warrant an 
increased rating for the service-connected left hand disability 
for limitation of motion of the index or long finger under 
Diagnostic Code 5229.  Under Diagnostic Code 5229, limitation of 
motion of the index or long finger with a gap of one inch or more 
between the fingertip and the proximal transverse crease of the 
palm, with the finger flexed to the extent possible warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  In the 
July 2010 VA examination, the gap between the tip of the long 
finger and the proximal transverse crease of the palm was 1.5 
inches.  Thus, the Board has determined that the Veteran warrants 
a 10 percent rating under Diagnostic Code 5229.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5229.

With respect to the evidence of scarring on the left hand, the 
Board has considered Diagnostic Codes 7802 and 7804 in addition 
to the evaluation of ankylosis and limitation of motion as 
discussed above.  Under Diagnostic Code 7802, a superficial, 
nonlinear scar must have an area of 144 square inches to warrant 
a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  
Under Diagnostic Code 7804, the scar must be unstable or painful 
to warrant a 10 percent rating.  In this case, a January 2007 VA 
scars examination reported the presence of a well-healed, 
superficial, linear scar which measured 2 inches by 0.25 inch.  
There was no pain on examination and no loss of function due to 
the scar.  A May 2008 scars examination also noted that the scar 
was well-healed and stable.  Additionally, a July 2010 scars 
examination noted minimal tenderness over the scar.  The Board 
finds that a clinical finding of "minimal tenderness" does not 
equate with a finding of a painful scar.  Therefore, the Board 
finds the medical evidence does not support a compensable rating 
for the left hand scar.  38 C.F.R. § 4.118, Diagnostic Codes 
7802, 7804.

The Board has also taken into account 38 C.F.R. § 4.59 where it 
is the intention to recognize actually painful, unstable, or 
misaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  The evidence of 
record documents the Veteran's complaints of a dull, aching pain 
throughout his left hand and wrist in May 2008 and July 2010 VA 
examinations.  As stated above, the Board is awarding the minimum 
compensable rating for the joint under Diagnostic Code 5229.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5229.  See also 38 C.F.R. 
§ 4.59.

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In Thun 
v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  In this case, the Board finds there is 
no evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to his left hand disability that would 
take the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating during the appeal period.  
The Board recognizes the Veteran's complaints of decreased 
strength and dexterity, increased incoordination, and tingling 
and numbness in his left hand.  However, the July 2010 VA 
examiner attributed these complaints to a neurological condition 
secondary to non-service related carpal tunnel syndrome.  Thus, 
it is concluded that the Veteran's impairment is contemplated by 
the schedular rating assigned.


ORDER

A rating of 10 percent, but no greater, for service-connected 
status post fracture of the left third metacarpal, to include a 
scar, is granted, subject to the regulations governing the award 
of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


